DAVIDSON, Commissioner.
Upon his plea of guilty before the court to the charge of theft of an automobile of the value of one thousand dollars, appellant was assessed punishment at confinement in the penitentiary for a term of four years.
No bills of exception or statement of facts accompany the record.
In passing sentence, the trial court failed to apply the provisions of the indeterminate sentence law. The sentence is reformed so as to fix appellant’s punishment at not less than two nor more than four years’ confinement in the penitentiary.
As so reformed, the judgment of conviction is affirmed.
Opinion approved by the court.